OTT, Judge.
A jury found appellant guilty of aggravated assault and carrying a concealed firearm. The trial court adjudged him guilty of both offenses, sentenced him to five years in prison and assessed costs against him. We affirm the judgment of the court but remand the case for resentencing.
The present sentence is an illegal general sentence because it imposes a single sentence for the two offenses. Dorfman v. State, 351 So.2d 954 (Fla.1977); Darden v. State, 306 So.2d 581 (Fla. 2d DCA 1975). Therefore, on remand the court must give appellant a separate sentence for each offense.
*259The court must also set aside the order assessing costs. Since it had adjudged appellant to be insolvent, it was not authorized to assess costs against him. § 939.15, Fla.Stat. (1977); Cox v. State, 334 So.2d 568 (Fla.1976).
GRIMES, C. J., and SCHEB, J., concur.